                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                             JS-6
                                       CIVIL MINUTES - GENERAL
 Case No.          ED CV 19-1639 FMO (SHKx)                             Date    September 16, 2019
 Title             Kenneth Smith v. EthosEnergy, et al.




 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Cheryl Wynn                                 None                            None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:               (In Chambers) Order Remanding Action

       On July 18, 2019, Kenneth Smith (“plaintiff”) filed a Complaint in the Riverside County
Superior Court against EthosEnergy (“Ethos”), EthosEnergy (USA), LLC (“Ethos USA”), Wood
Group USA, Inc. (“Wood”) (together with Ethos and Ethos USA, “entity defendants”), and Tommy
Hinton (“Hinton”) (collectively, “defendants”). (See Dkt. 1, Notice of Removal (“NOR”) at ¶ 1; Dkt.
1-1, Complaint). Among other claims, plaintiff asserted claims for hostile work environment and
harassment in violation of the California Fair Employment and Housing Act (“FEHA”), Cal. Gov’t
Code §§ 12900, et seq., and intentional infliction of emotional distress against Hinton. (See Dkt.
1-1, Complaint at ¶¶ 28-35, 89-93). On August 28, 2019, the entity defendants removed the action
on diversity jurisdiction grounds pursuant to 28 U.S.C. §§ 1332 and 1441. (See Dkt. 1, NOR at
¶ 4). Having reviewed the pleadings, the court hereby remands this action to state court for lack
of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

                                            LEGAL STANDARD

         In general, “any civil action brought in a State court of which the district courts of the United
States have original jurisdiction, may be removed by the defendant or the defendants, to the
district court[.]” 28 U.S.C. § 1441(a). A removing defendant bears the burden of establishing that
removal is proper. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per curiam) (“The
“strong presumption” against removal jurisdiction means that the defendant always has the burden
of establishing that removal is proper.”) (internal quotation marks omitted); Abrego Abrego v. The
Dow Chemical Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the “longstanding, near-
canonical rule that the burden on removal rests with the removing defendant”). Moreover, if there
is any doubt regarding the existence of subject matter jurisdiction, the court must resolve those
doubts in favor of remanding the action to state court.1 See Gaus, 980 F.2d at 566 (“Federal


         1
         An “antiremoval presumption” does not exist in cases removed pursuant to the Class
Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating Co., LLC
v. Owens, 135 S.Ct. 547, 554 (2014). Although plaintiff asserts class allegations, (see Dkt. 1-1,
Complaint), defendants do not seek to remove pursuant to CAFA. (See, generally, Dkt. 1, NOR).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                               Page 1 of 4
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-1639 FMO (SHKx)                              Date     September 16, 2019
 Title          Kenneth Smith v. EthosEnergy, et al.

jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.”).

       Indeed, “[i]f at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see Kelton Arms
Condominium Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003)
(“Subject matter jurisdiction may not be waived, and, indeed, we have held that the district court
must remand if it lacks jurisdiction.”); Washington v. United Parcel Service, Inc., 2009 WL
1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where the court finds that it
lacks subject matter jurisdiction either by motion or sua sponte).

                                            DISCUSSION

       The court’s review of the NOR and the attached state court Complaint makes clear that this
court does not have subject matter jurisdiction over the instant matter. In other words, plaintiff
could not have originally brought this action in federal court, as plaintiff does not competently
allege facts supplying diversity jurisdiction.2 Therefore, removal was improper. See 28 U.S.C. §
1441(a); Caterpillar, Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only
state-court actions that originally could have been filed in federal court may be removed to federal
court by the defendant.”) (footnote omitted).

       When federal subject matter jurisdiction is predicated on diversity of citizenship, see 28
U.S.C. 1332(a), complete diversity must exist between the opposing parties. See Caterpillar Inc.
v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472 (1996) (stating that the diversity jurisdiction statute
“applies only to cases in which the citizenship of each plaintiff is diverse from the citizenship of
each defendant”). Plaintiff is a citizen of California. (See Dkt. 1, NOR at ¶ 5). The entity
defendants do not appear to be citizens of California. (See id. at ¶¶ 6-7). Hinton, however,
appears to be a citizen of California. (See id. at ¶ 8) (not setting forth Hinton’s citizenship).
Defendants assert that Hinton is a sham defendant, and therefore, his citizenship should be
disregarded for purposes of diversity jurisdiction. (See id. ¶ 8-18).

       “If a plaintiff fails to state a cause of action against a resident defendant, and the failure is
obvious according to the well-settled rules of the state, the joinder is fraudulent and the
defendant’s presence in the lawsuit is ignored for purposes of determining diversity.” United
Computer Systems, Inc. v. AT & T Corp., 298 F.3d 756, 761 (9th Cir. 2002) (internal quotation
marks omitted). “It is only where the plaintiff has not, in fact, a cause of action against the resident
defendant, and has no reasonable ground for supposing he has, and yet joins him in order to
evade the jurisdiction of the federal court, that the joinder can be said to be fraudulent, entitling
the real defendant to a removal.” Albi v. Street & Smith Publications, Inc., et al., 140 F.2d 310,
312 (9th Cir. 1944) (footnote omitted); see Allen v. Boeing Co., 784 F.3d 625, 634 (9th Cir. 2015)


         2
          The entity defendants seek only to invoke the court’s diversity jurisdiction. (See,
generally, Dkt. 1, NOR).
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 2 of 4
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-1639 FMO (SHKx)                              Date     September 16, 2019
 Title          Kenneth Smith v. EthosEnergy, et al.

(“[J]oinder is fraudulent when a plaintiff’s failure to state a cause of action against the resident
defendant is obvious according to the applicable state law.”). A defendant must show by “clear
and convincing evidence” that the plaintiff does not have a colorable claim against the alleged
sham defendant. See Hamilton Materials Inc. v. Dow Chemical Corp., 494 F.3d 1203, 1206 (9th
Cir. 2007) (“Fraudulent joinder must be proven by clear and convincing evidence.”); see also
Mireles v. Wells Fargo Bank, N.A., 845 F.Supp.2d 1034, 1063 (C.D. Cal. 2012) (“Demonstrating
fraudulent joinder” requires showing that “after all disputed questions of fact and all ambiguities
. . . are resolved in the plaintiff’s favor, the plaintiff could not possibly recover against the party
whose joinder is questioned.”) (emphasis in original); Vasquez v. Bank of Am., N.A., 2015 WL
794545, *4 (C.D. Cal. 2015) (finding defendants had not met the “heavy burden of persuasion to
show to a near certainty that joinder was fraudulent” because plaintiff could amend complaint to
state at least one valid claim) (internal quotation marks omitted). Indeed, “[a] defendant invoking
federal court diversity jurisdiction on the basis of fraudulent joinder bears a heavy burden since
there is a general presumption against [finding] fraudulent joinder.” Grancare, LLC v. Thrower by
& through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (internal quotation marks omitted).

        The court finds that defendants have failed to meet their “heavy burden” of demonstrating
fraudulent joinder by clear and convincing evidence. See Grancare, 889 F.3d at 548. Defendants
contend that plaintiff’s discrimination, harassment and intentional infliction claims against Hinton
are not viable. (See Dkt. 1, NOR at ¶¶ 11). For instance, defendants contend that Hinton’s
comments to plaintiff that he was “moving like a fucking old lady” and he was a “fucking idiot” are
insufficient to support a claim because plaintiff did not report his alleged injury until after the
comments were made. (See id. at ¶ 15). However, defendants concede that plaintiff alleges his
advised Hinton of an injury via text message weeks prior to the comments, although defendants
contend such allegations are insufficient to state a claim. (See id.). Defendants also contend that
plaintiff’s allegations in support of his intentional infliction claim do not meet the high bar required
to state such a claim because Hinton’s comments were not sufficiently outrageous. (Id. at ¶ 17).


        However, defendants attack on plaintiff’s Complaint is an insufficient ground upon which
to disregard the harassment and intentional infliction claims against Hinton for purposes of
diversity jurisdiction. See Padilla v. AT & T Corp., 697 F.Supp.2d 1156, 1159 (C.D. Cal. 2009)
(“[A] defendant seeking removal based on an alleged fraudulent joinder must do more than show
that the complaint at the time of removal fails to state a claim against the non-diverse defendant.”);
Munoz v. Laboratory Corporation of America, et al, 2015 WL 4507104, *1 (C.D. Cal. 2015) (“Even
where presently deficiently pled, where Plaintiffs may amend [the] claim to cure any arguable
defects, it may not be said that it is impossible for them to state a claim against [the defendant].”)
(emphasis in original); Gebran v. Wells Fargo Bank, N.A., 2016 WL 7471292, *5 (C.D. Cal. 2016)
(explaining that a court must look at whether plaintiff has a cause of action against an alleged
defendant “rather than inquire whether [the] defendant[] could propound defenses to an otherwise
valid cause of action”). At this juncture, it cannot be said that the state court would find the claims
to be inadequately pled or that plaintiff would be unable to amend the Complaint to the state
court’s satisfaction. See Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009) (“[I]f
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 3 of 4
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       ED CV 19-1639 FMO (SHKx)                              Date    September 16, 2019
 Title          Kenneth Smith v. EthosEnergy, et al.

there is a possibility that a state court would find that the complaint states a cause of action
against any of the resident defendants, the federal court must find that the joinder was proper and
remand the case to the state court.”); Martinez v. Michaels, 2015 WL 4337059, *9 (C.D. Cal. 2015)
(“[C]ourts ordinarily find IIED claims based on workplace harassment or discrimination viable even
where asserted against individual supervisors.”); Rangel v. Bridgestone Retail Operations, LLC,
200 F.Supp.3d 1024, 1034 (C.D. Cal. 2016) (remanding action because although “Plaintiff's
operative complaint [did] not adequately allege a cause of action against [the] Individual Defendant
. . . for IIED, Defendants [did] not m[e]et their burden of establishing that Plaintiff [was] incapable
of amending his complaint to state a valid IIED claim”). As such, defendants cannot show that it
is “obvious according to the well-settled [law of California]” that plaintiff cannot state a claim
against Hinton. See United Comput. Sys., Inc., 298 F.3d at 761; Allen, 784 F.3d at 634 (“[J]oinder
is fraudulent when a plaintiff’s failure to state a cause of action against the resident defendant is
obvious according to the applicable state law.”).

       In sum, given that any doubt regarding the existence of subject matter jurisdiction must be
resolved in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is
not persuaded, under the circumstances here, that defendants have met their heavy burden of
showing that Hinton was fraudulently joined. Because Hinton appears to be a citizen of California,
there is no basis for diversity jurisdiction, and the court lacks subject matter jurisdiction over this
matter.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                           CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Riverside, 450 Main St., Riverside, CA 92501, for lack of subject
matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

         3. Any pending motion is denied as moot.


                                                                                 00       :     00
                                                       Initials of Preparer             cw



CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 4 of 4
